Citation Nr: 0821288	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.	Entitlement to an evaluation in excess of 20 percent for 
the period prior to March 11, 2008, for low back strain.

2.	Entitlement to an evaluation in excess of 40 percent for 
the period as of March 11, 2008, for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1972 
to February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This case was brought before the Board in December 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.

According to 38 C.F.R. § 3.340(a) (2007), total disability 
will be considered to exist when the veteran's service- 
connected disability is of such severity to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Such disability may be temporary or 
permanent.  Id.  The Board concludes that the March 2008 VA 
examination report raises the issue of whether the veteran is 
entitled to a total disability rating under 38 C.F.R. § 
3.340(a).  As such, the issue of entitlement to a total 
disability rating based upon individual unemployability due 
to service connected disability is referred to the RO for its 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below. 

In a March 2008 VA examination report, the VA examiner noted 
that the veteran "is not employable in either a sedentary or 
physical work environment at this time."  However, the basis 
for this statement is unclear.  As the basis for the March 
2008 VA examiner's opinion on the veteran's employability is 
unclear, the Board finds that another VA examination is 
necessary.  

Referral for extraschedular consideration is appropriate when 
the record presents an exception or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  In the present 
case, the record includes evidence, namely, the March 2008 VA 
examination report, which indicates that his back disability 
may cause "marked interference" with employment.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact, is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary of Benefits or the Director of VA's Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds that the issue of an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1) is raised, and a remand is 
necessary for referral of this issue to the Under Secretary 
of Benefits or the Director of VA's Compensation and Pension 
Service.

Accordingly, the case is REMANDED for the following action:

1.	Inform the veteran of the elements of a 
claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The 
veteran should be asked to furnish 
records verifying that he experiences 
marked interference with employment, 
that he has had frequent periods of 
hospitalization, or that he is unable 
to follow a substantially gainful 
employment due to his service-connected 
lumbar spine disability.

2.	After the veteran has been provided a 
reasonable opportunity to provide 
evidence in accordance with the above 
directive and any records received have 
been associated with the claims folder, 
schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected low 
back strain.  The claims folder must be 
made available to the examiner for 
review, and the record should indicate 
that such a review was accomplished.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the 
examiner should provide a response to 
all of the following:

a.	The examiner should provide 
specific findings as to the range 
of motion of the thoracolumbar 
spine.  Any pain during range of 
motion testing should be noted, 
and the examiner should accurately 
measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, 
and/or incoordination associated 
with the veteran's lumbar spine 
disability.  If observed, the 
examiner should specifically 
comment on whether the veteran's 
range of motion is affected, and 
if possible, provide the 
additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the spine, 
including evidence of ankylosis.

b.	After considering the veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
veteran's low back strain, 
including any associated 
neurological impairment or 
bladder, bowel, or sexual 
dysfunction.

c.	The examiner should offer an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., 
probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's service- 
connected low back strain causes 
marked interference with his 
employment beyond that anticipated 
by a schedular evaluation of 40 
percent or, in the alternative, 
renders him unable to follow a 
substantially gainful employment.  
Any opinion should be accompanied 
by an explanation regarding how 
the veteran's service-connected 
low back strain causes marked 
interference with employment or an 
inability to follow a 
substantially gainful employment.  
If the examiner cannot determine 
whether the veteran's low back 
strain causes marked interference 
with his employment beyond that 
anticipated by a schedular 
evaluation of 40 percent on a 
medical scientific basis, and 
without invoking processes 
relating to guesses or judgment 
based on mere conjecture, the 
examiner should clearly specify so 
in the report with an explanation 
as to why this is so.

3.	After completing the actions requested 
above, refer the veteran's claim to the 
Under Secretary for Benefits or the 
Director of VA's Compensation and 
Pension Service for extraschedular 
consideration under 38 C.F.R. § 
3.321(b)(1).  

4.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
readjudicate the veteran's claim of 
entitlement to an evaluation in excess 
of 40 percent for low back strain.  
Unless the benefit sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, which includes 
consideration of  38 C.F.R. § 
3.321(b)(1), and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



